Case 5:16-cv-00523-JKP-RBF Document 71-23 Filed 06/04/20 Page 1 of 2




                   Exhibit W
             Case 5:16-cv-00523-JKP-RBF Document 71-23 Filed 06/04/20 Page 2 of 2




From:                              Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                              Sunday, July 31, 2016 11:21 PM
To:                                level5services@gmail.com
Subject:                           Cousin to cousin


John,

Remember when I wrote you a while back asking for you to tell your mother to back off grandma?

You apparently failed or refused to honor my request. I want to tell you something cousin. I want you to forever
remember my name DANIEL MONTES when the shit hits the fan. When it happens just remember it was ME, not my
mother, my aunts, or anyone else. Tell your mother that she has awoken the monster that she's always been tip toeing
around. Ask her. She knows.

I will be at your arraignment. For sure your mom, daddy, and sis. Will see if you're invited to the party. Look back when
I say hello to you people in orange federal jumpsuits, handcuffed to waistbelts, ankle shackles and those ugly plastic flip
flops. Go ahead a laugh. I pity your son and Margaux's two daughters. Tell your mother that she fucked up messing
with grandma. She could have helped her and avoided everything heading your way. But no, your mother wanted every
damn dollar. Complete destruction is how can describe what's coming. You know exactly what I'm talking about. I
recommend you getting as far away as possible. Sell everything, close shop, tell your parents to go fuck themselves,
separate yourself from their dealings, and run. I cannot tell you more. When you begin to see it then its too late. No,
the Shaw Bros won't be able to save you guys this time. It's a run away freight train heading toward you. It's too late. If
you had convinced your mother to do the right thing with grandma none of this would be happening. I cannot put the
genie back into the bottle. I'm sorry.

Tell your mother that after she completes her fed time that I plan to request her naturalization revoked and deported to
Mexico. My people from Colotepec Indian Reservation wish to speak to her about her plans of taking their comunal
land. So, we will be waiting for her arrival.

See you soon, Johnny boy.

Thank you,

/s/Daniel Montes
469-765-5427 cell
plantoperationsdirector@gmail.com




                                                             3
